DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14, 17-18, 21-28 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0169935 A1 to Akbar in view of US 20180118925 A1 to Gozalo.
Regarding claim1, Akbar discloses a method of forming a temporary seal in a well formation {[0002]; The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments.) that includes: 
providing a deformable first degradable component capable of forming a fluid seal said first degradable component is formed a degradable material of a) a degradable metal and a stiffness component , or b) degradable elastomer or polymer 42 and a stiffness component 44; said degradable material forming a continuous phase in said first degradable component; said stiffness component forming a discontinuous second phase in said first degradable component;(Figure 4) said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable material and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to being deformed; a stiffness or yield strength of said first degradable component changes when said first degradable component deforms; { [0002), [0022); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. In another aspect of the present invention, an injection molded ball sealer comprised of a mixture of ethylene, one or more alpha-olefins, and finely graded filler material to form a solid, deformable, substantially spherical ball sealer. Hence, here, the ball sealers would be the degradable and deformable component. Furthermore, Akbar discloses polymers [0051] and at least microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art.)  said first degradable component  including a degradable matrix material 42 and a plurality of non-degradable material dispersed in said degradable matrix material 44;said non-degradable material includes micro balloons (microspheres [0058]); 
b. combining said first degradable component with a fluid to be inserted into said well formation {[0068], [0070); figure 1; Utilization of the present invention according to a preferred embodiment is generally depicted in figure 1. The well 10 of figure 1 has a casing 12 extending for at least a portion of its length and is cemented around the outside to hold the casing 12 in place and isolate the penetrated formation or intervals. When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow.); 
c. inserting said fluid that includes said first degradable component into said well formation to cause said first degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed { [0070); figure 1; When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow. The flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.); 
d. causing said first degradable component that is located at or at least partially in said opening to deform so as to at least partially form a seal in said opening so as to partially or fully block or divert a flow of said fluid into and/or through said opening, said first component caused to be at least partially deformed by fluid pressure of said fluid.
 {[0040], [0044-0045], [0062], [0070]; figure 1, 2; In embodiments of the disclosed diverting agent, single and multiple intervals of a subterranean formation can be treated or stimulated in stages by successively introducing the ball sealer diverting agent of the present invention. The term diverting agent, as used herein, means and refers generally to an agent that functions to prevent, either temporarily or permanently, the flow of a liquid into a particular location, usually located in a subterranean formation, wherein the agent serves to seal the location and thereby cause the liquid to divert to a different location. Further, as seen in figure 1, the flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.);
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has at least partially sealed said opening ([0002]; abstract; [0036); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. Further, to provide a ball sealer which will dissolve in wellbore fluids after stimulation operations are complete. The stimulation type of treatment can be a hydraulic fracturing treatment or an acid treatment, isolation treatments, control of reservoir fluid treatments, or other remedial types of treatments performed to improve the overall well operation and productivity.); and, 
f. causing said first degradable component to fully degrade to cause said first degradable component to be fully removed from said opening to thereby allow 80-100% of fluid flow rates into said opening that existed prior to said first degradable component partially or fully sealing said opening ([0063], [0041]; The ball sealer compositions, as described herein, are degradable following completion of their use in sealing perforations inside cased wells. By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in wellbore fluids. Methods of degradation can include hydrolysis, solventolysis, or complete dissolution; thus, indicating that the seal can be fully degraded.). 
Akbar does not explicitly teach 
 said degradable matrix material includes nitrile rubber or degradable magnesium alloy; 
 said microballoons have a crush strength of 500- 10,000 psi; said non-degradable material constitutes 20-60 vol.% of said first degradable component;
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed. 
However, it would have been obvious to one ordinary skilled in the art toe. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed; in order for the ball sealer to deform to conform to the shapes of casing perforations, and hence to temporarily block perforations ([0020], {00051); and then to dissolve the ball sealer after stimulation operations, such as hydraulic fracturing, are complete (abstract; [0036]). 
Further, because at various times during the life of the well, it may be desirable to increase the production rate of hydrocarbons using appropriate treating or stimulation fluids such as acids, water-treatment fluids, solvents or surfactants. If only a short, single pay zone in the well has been perforated, the treating fluid will flow into the pay zone where it is needed. As the length of the perforated pay zone or the number of perforated pay zones increases, the placement of the treating or stimulation fluid in the regions of the pay zones where it is needed becomes more difficult. For instance, the strata having the highest permeability will most likely consume the major portion of a given stimulation treatment, leaving the least permeable strata virtually untreated ([0003]). Hence, in order to redirect stimulation fluids toward lower permeability zones by using ball sealers to temporarily block perforations that exist across higher permeability zones ([00051). Furthermore, Akbar teaches that the first component is degradable ([0002]). 
Gozalo teaches “DEGRADABLE RUBBER COMPOSITIONS” ant notes the equivalence of numerous compositions including nitrile rubber and ethylene polymers.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Akbar to use a nitrile rubber for his matrix, since the Examiner notes the equivalence of  nitrile rubber and ethylene polymers. for their use in the degradable rubber components in the wellbore arts and the selection of any of these known equivalents to ethylene polymers would be within the level of ordinary skill in the art
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to made it such that said microballoons have a crush strength of 500- 10,000 psi and said non-degradable material constitutes 20-60 vol.% of said first degradable component, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, or alternatively It would have been an obvious matter of design choice to made it such that said microballoons have a crush strength of 500- 10,000 psi and said non-degradable material constitutes 20-60 vol.% of said first degradable component, , since applicant has not disclosed that these specific ranges of material properties solves any stated problem or is for any particular purpose and it appears that the invention would equally well with material properties with other crush strengths and volume percentages.
Regarding claim 2, Akbar discloses a method wherein said first degradable component has a size and shape that inhibits or prevents said first degradable component from fully passing through said: opening to be sealed ([0070]; figure 1,2.).
Regarding claim 3, Akbar discloses wherein said step of causing said first degradable component to partially or fully degrade is at least partially accomplished by a) changing a temperature of said fluid that is in contact with said first degradable component, b) changing a pressure of said fluid that is in contact with said first degradable component, c) changing a composition of said fluid that is in contact with said first degradable component, d) changing a pH of said fluid that is in contact with said first degradable component, e) changing a salinity of said fluid that is in contact with said first degradable component, and/or f) selecting a composition of said first degradable component that dissolves or degrades at a certain rate when exposed to said fluid ( [0023],[0063]).
Regarding claim 5, Akbar discloses a method wherein said first degradable components has a density that is a) less than the density of said fluid (Akbar [0009], [0021-0023], (0071]; figure 1; The ball sealers 18 preferably should have a density less than the density of the treating fluid 19.). 
Akbar does not specifically disclose that said first degradable components has a density that is a) plus/minus 20% a density of said fluid, or b) plus/minus 20% a density of sand, frac balls, and/or proppant in said fluid. 
However, it would have been obvious to have a method wherein said first degradable components has a density that is a) plus/minus 20% a density of said fluid; because maximum seating efficiencies occurred when the ball density was 0.02 g/cc less than the workover fluid density which typically ranges from 0.8 g/cc to 1.3 g/cc (Akbar [0009], [0021-0023]).
Regarding claim 6, Akbar discloses a method wherein said first degradable component includes 10-80 vol.% of a stiffness component ([0002]; claim 7; [0053]; The oil degradable ball sealers comprised of copolymers of ethylene and one or more alpha-olefins and optionally finely graded filler material. Further, the filler material comprises about 1O wt. % to about 40 wt. % of the ball sealer. Here, the filler can be thought as the stiffness component. Please also see instant claim 29: "...said stiffness component includes one or more fillers...").
Regarding claim 7, Akbar discloses a method of forming a temporary seal in a well formation {[0002]; The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments.) that includes: 
a. providing a variable stiffness or deformable first degradable component capable of forming a fluid seal; said first degradable component is formed of said degradable elastomer or polymer 42 and said stiffness component 44, said degradable elastomer or polymer forming a continuous phase in said first degradable component (Figure 4), said degradable elastomer or polymer having a 50-100 shore A hardness, and a strain to failure in tension or compression of at least 20%; said stiffness component forming a discontinuous second phase in said first degradable component, said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable elastomer or polymer and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to being deformed; a stiffness or yield strength of said first degradable component changes when said first degradable component deforms, and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component; said first degradable component  including a degradable matrix material 42 and a plurality of non-degradable material dispersed in said degradable matrix material 44;said non-degradable material includes micro balloons (microspheres [0058]);  { [0002), [0022); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. In another aspect of the present invention, an injection molded ball sealer comprised of a mixture of ethylene, one or more alpha-olefins, and finely graded filler material to form a solid, deformable, substantially spherical ball sealer. Hence, here, the ball sealers would be the degradable and deformable component. Furthermore, Akbar discloses degradable polymers [0051] and at least microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art.); 
b. combining said first degradable component with a fluid to be inserted into said well formation {[0068], [0070); figure 1; Utilization of the present invention according to a preferred embodiment is generally depicted in figure 1. The well 10 of figure 1 has a casing 12 extending for at least a portion of its length and is cemented around the outside to hold the casing 12 in place and isolate the penetrated formation or intervals. When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow.); 
c. inserting said fluid that includes said first degradable component into said well formation to cause said first degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed { [0070); figure 1; When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow. The flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.); 
d. causing said first degradable component that is located at or at least partially in said opening to deform so as to at least partially form a seal in said opening so as to partially or fully block or divert a flow of said fluid into and/or through said opening, said first component caused to be at least partially deformed by fluid pressure of said fluid.
 {[0040], [0044-0045], [0062], [0070]; figure 1, 2; In embodiments of the disclosed diverting agent, single and multiple intervals of a subterranean formation can be treated or stimulated in stages by successively introducing the ball sealer diverting agent of the present invention. The term diverting agent, as used herein, means and refers generally to an agent that functions to prevent, either temporarily or permanently, the flow of a liquid into a particular location, usually located in a subterranean formation, wherein the agent serves to seal the location and thereby cause the liquid to divert to a different location. Further, as seen in figure 1, the flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.);
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has at least partially sealed said opening ([0002]; abstract; [0036); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. Further, to provide a ball sealer which will dissolve in wellbore fluids after stimulation operations are complete. The stimulation type of treatment can be a hydraulic fracturing treatment or an acid treatment, isolation treatments, control of reservoir fluid treatments, or other remedial types of treatments performed to improve the overall well operation and productivity.); and, 
causing said first degradable component to fully degrade to cause said first degradable component to be fully removed from said opening to thereby allow 80-100% of fluid flow rates into said opening that existed prior to said first degradable component partially or fully sealing said opening ([0063], [0041]; The ball sealer compositions, as described herein, are degradable following completion of their use in sealing perforations inside cased wells. By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in wellbore fluids. Methods of degradation can include hydrolysis, solventolysis, or complete dissolution; thus, indicating that the seal can be fully degraded.). 
Akbar does not explicitly teach 
 said degradable matrix material includes nitrile rubber or degradable magnesium alloy; 
 said microballoons have a crush strength of 500- 10,000 psi; said non-degradable material constitutes 20-60 vol.% of said first degradable component;
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed. 
However, it would have been obvious to one ordinary skilled in the art toe. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed; in order for the ball sealer to deform to conform to the shapes of casing perforations, and hence to temporarily block perforations ([0020], {00051); and then to dissolve the ball sealer after stimulation operations, such as hydraulic fracturing, are complete (abstract; [0036]). 
Further, because at various times during the life of the well, it may be desirable to increase the production rate of hydrocarbons using appropriate treating or stimulation fluids such as acids, water-treatment fluids, solvents or surfactants. If only a short, single pay zone in the well has been perforated, the treating fluid will flow into the pay zone where it is needed. As the length of the perforated pay zone or the number of perforated pay zones increases, the placement of the treating or stimulation fluid in the regions of the pay zones where it is needed becomes more difficult. For instance, the strata having the highest permeability will most likely consume the major portion of a given stimulation treatment, leaving the least permeable strata virtually untreated ([0003]). Hence, in order to redirect stimulation fluids toward lower permeability zones by using ball sealers to temporarily block perforations that exist across higher permeability zones ([00051). Furthermore, Akbar teaches that the first component is degradable ([0002]). 
Gozalo teaches “DEGRADABLE RUBBER COMPOSITIONS” ant notes the equivalence of numerous compositions including nitrile rubber and ethylene polymers.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Akbar to use a nitrile rubber for his matrix, since the Examiner notes the equivalence of  nitrile rubber and ethylene polymers. for their use in the degradable rubber components in the wellbore arts and the selection of any of these known equivalents to ethylene polymers would be within the level of ordinary skill in the art
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to made it such that said microballoons have a crush strength of 500- 10,000 psi and said non-degradable material constitutes 20-60 vol.% of said first degradable component, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, or alternatively It would have been an obvious matter of design choice to made it such that said microballoons have a crush strength of 500- 10,000 psi and said non-degradable material constitutes 20-60 vol.% of said first degradable component, , since applicant has not disclosed that these specific ranges of material properties solves any stated problem or is for any particular purpose and it appears that the invention would equally well with material properties with other crush strengths and volume percentages.

Regarding claim 8, Akbar discloses wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.5 times a stiffness of said first degradable component prior to deformation of said first degradable component. (Akbar discloses degradable polymers [0051] and at least microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art.); 
Regarding claim 9, Akbar discloses a method wherein said stiffness component includes sphere ((0058]; Silica materials and powders suitable for use as filler materials (stiffness component) with the present invention include, but are not limited to, glass spheres and glass microspheres.).
Regarding claim 10, Akbar discloses a method wherein said stiffness component is uniformly dispersed in said first degradable component ((0064]; Further, and in accordance herein, finely graded filler material (stiffness component) can be added before injection molding, and the filler material and polymeric mixture blended together uniformly so as to obtained the final product with the desired specific gravity of the soluble ball sealer.).
Regarding claim 11, Akbar discloses the claimed invention except explicitly wherein 80-100% of said stiffness component is located inwardly from an outer surface of said first degradable component. 
However, it would have been obvious to one ordinary skilled in the art to align the stiffness component and the degradable component properly with respect to each other, with routine experimentation; such as for example: 80-100% of said stiffness component is located inwardly from an outer surface of said first degradable component; in order to obtain the final product with the desired specific gravity of the soluble ball sealer (Akbar; (0064]). Further, in order to provide a ball sealer that is capable of deformation to conform to the shapes of casing perforations, will retain its strength and form during a stimulation process, and that will degrade into products soluble in the fluids found in subterranean wellbores after the stimulation process is complete (Akbar; (0020]).
Regarding claim 12, Akbar discloses the claimed invention except explicitly wherein said stiffness component is aligned perpendicular to a primary direction of strain of said first degradable component. 
However, it would have been obvious to one ordinary skilled in the art to align the stiffness component and the degradable component properly with respect to each other, with routine experimentation; such as for example: said stiffness component is aligned perpendicular to a primary direction of strain of said first degradable component; in order to obtain the final product with the desired specific gravity of the soluble ball sealer (Akbar; (0064]). Further, in order to provide a ball sealer that is capable of deformation to conform to the shapes of casing perforations, will retain its strength and form during a stimulation process, and that will degrade into products soluble in the fluids found in subterranean wellbores after the stimulation process is complete {Akbar; (0020]).
Regarding claim 13, Akbar discloses the claimed invention except explicitly wherein said stiffness component is aligned llel to a principle direction of strain of said first degradable component. 
However, it would have been obvious to one ordinary skilled in the art to align the stiffness component and the degradable component properly with respect to each other, with routine experimentation; such as for example: said stiffness component is aligned llel to a principle direction of strain of said first degradable component; in order to obtain the final product with the desired specific gravity of the soluble ball sealer (Akbar; (0064]). Further, in order to provide a ball sealer that is capable of deformation to conform to the shapes of casing perforations, will retain its strength and form during a stimulation process, and that will degrade into products soluble in the fluids found in subterranean wellbores after the stimulation process is complete (Akbar; (0020]).
Regarding claim 14, Akbar discloses wherein said stiffness component includes one or more fillers selected from the group consisting of calcium carbonate, silica, talc, mica, bauxite, glass beads, clay, and/or microspheres ([0002], [0056]. [0058); The oil degradable ball sealers comprised of copolymers of ethylene and one or more alpha-olefins and optionally finely graded filler material. Filler materials with the present invention include, but are not limited to, calcium carbonate, silica, talc, clay-mica, sintered bauxite, glass beads, clay, glass microspheres.).
Regarding claim 17, Akbar discloses wherein a density of said degradable polymer is 0.01-1.2 g/cc ([0044]; polymer of ethylene and one or more alpha-olefins and having a density of about 0.7 g/cc to about 1.5 g/cc).
Regarding claim 18, Akbar discloses wherein a density of said first degradable component is 0.95-1.3 cc/g ( (0044]; The present invention comprising a polymer of ethylene and one or more alpha­ olefins and having a density of about 0.7 g/cc to about 1.5 g/cc. Optionally, and in accordance with the present invention, the addition of finely graded filler material to the polymeric mixture can be included so as to change the density and/or specific gravity of the ball sealer to be in a range from about 0.7 g/cc to about 1.5 g/cc.).
Regarding claim 21, Akbar discloses wherein said opening in said well formation is a perforation ([0070]; figure 1; Substantial sealing occurs when flow through a perforation 14 is significantly reduced as indicated by an increase in wellbore pressure as a ball sealer 18 blocks off a perforation 14.).
Regarding claim 22, Akbar discloses wherein said first degradable component is in the form of a diverter ball ([0044]; ball sealer diverting agent).
Regarding claim 23, Akbar discloses wherein said first degradable component is in the form of a ball or shape that has at least one dimension of 0.3-1.5 in. ([0067]; Further, and in accordance with the present invention, the ball sealers can be manufactured in any desired diameter/size, although the preferred diameters are about 5/8 inches (about 1.58 cm) and about 7/8 inches (about 2.22 cm) in diameter.).
Regarding claim 24, Akbar discloses wherein said first degradable component is used as a sealing component as part of a seal for short-time sealing of a channel ([0002], [0068]; figure 1; The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. For the hydrocarbons in the producing strata 15 to be produced, it is necessary to establish fluid communication between the producing strata 15 and the interior of the casing 12. This is accomplished by perforations 14 made through the casing 12 and the cement sheath 13 by means known to those of ordinary skill, such as be a perforating gun and the like. Hence, here, the perforations to the producing strata would provide a channel to the producing strata.).
Regarding claim 25, Akbar discloses wherein said step of causing said first degradable component to partially or fully degrade includes reducing a pH of said fluid to cause partial or full solubilizing of said first degradable component ([0063]; the deformable and degradable ball sealers, according to the present invention, are soluble in, for example, hydrocarbon fluids, under acidic pH environments). 
Akbar though does not specifically teach to cause partial or full solubilizing of said first degradable component to reduce formation damage. 
However, it would have been obvious to one ordinary skilled in the art to cause full solubilizing of said first degradable component to reduce formation damage; in order to completely dissolve the ball sealer (Akbar; [00411), so that it would not reduce the flow capacity of the perforation and permanently damage the well (Akbar; [0008]).
Regarding claim 26, Akbar discloses wherein said step of causing said first degradable component to partially or fully degrade includes adding to the fluid an acid ([0063], [0038]; The deformable and degradable ball sealers, according to the present invention, are soluble in, for example, hydrocarbon fluids, under acidic pH environments. Further, the term soluble, as used herein, means capable of being melted or dissolved upon exposure to a solvent such as wellbore fluids at subterranean formation conditions. The typical solvent includes any polar or nonpolar solvent, such as water, diesel or kerosene oil. Other examples include acidified water such as 10 to 20 percent hydrochloric acid.).
Regarding claim 27, Akbar discloses wherein said fluid includes brine ([0079) -(0080]; In one test, the fluid was brine.).
Regarding claim 28, Akbar discloses wherein said first degradable component is used during a process to divert flow of said away from said opening in said well formation ([0070); figure 1; When diversion is needed during a well treatment, ball sealers 18 in accordance with the present invention are used to substantially seal some of the perforations.). 
Akbar does not specifically disclose that the process is a well completion. 
However, it would have been obvious to one ordinary skilled in the art to utilize the ball sealers in conjunction with an appropriate well treatment/process, such as for example: the process is a well completion; because at various times during the life of the well, it may be desirable to increase the production rate of hydrocarbons using appropriate treating or stimulation fluids such as acids, water-treatment fluids, solvents or surfactants. If only a short, single pay zone in the well has been perforated, the treating fluid will flow into the pay zone where it is needed. As the length of the perforated pay zone or the number of perforated pay zones increases, the placement of the treating or stimulation fluid in the regions of the pay zones where it is needed becomes more difficult. For instance, the strata having the highest permeability will most likely consume the major portion of a given stimulation treatment, leaving the least permeable strata virtually untreated (Akbar; [0003)). Hence, in order to redirect stimulation fluids toward lower permeability zones by using ball sealers to temporarily block perforations that exist across higher permeability zones (Akbar; [00051). Further, in order to improve the overall well operation and productivity (Akbar; [00361).
Regarding claim 42, Akbar discloses
 A method of forming a temporary seal in a well formation [0002] that includes: 
providing a variable stiffness or deformable first degradable component configured to form a fluid seal in the well formation [0021]; said first degradable component is b) a degradable polymer and 10-80 vol.% of a stiffness component  said degradable material  42 forming a continuous phase in said first degradable component; said stiffness component 44 forming a discontinuous second phase in said first degradable component (Figure 4); said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable material and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to being deformed; a stiffness or yield strength of said first degradable component changes when said first degradable component deforms; said first degradable component  including a degradable matrix material 42 and a plurality of non-degradable material dispersed in said degradable matrix material 44;said non-degradable material includes micro balloons (microspheres [0058]);  { [0002), [0022); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. In another aspect of the present invention, an injection molded ball sealer comprised of a mixture of ethylene, one or more alpha-olefins, and finely graded filler material to form a solid, deformable, substantially spherical ball sealer. Hence, here, the ball sealers would be the degradable and deformable component. [0002]; claim 7; [0053]; The oil degradable ball sealers comprised of copolymers of ethylene and one or more alpha-olefins and optionally finely graded filler material. Further, the filler material comprises about 1O wt. % to about 40 wt. % of the ball sealer. Here, the filler can be thought as the stiffness component. Please also see instant claim 29: "...said stiffness component includes one or more fillers..."). Furthermore, Akbar discloses polymers [0051] and at least microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art.);   
b. combining said first degradable component with a fluid to be inserted into said well formation {[0068], [0070); figure 1; Utilization of the present invention according to a preferred embodiment is generally depicted in figure 1. The well 10 of figure 1 has a casing 12 extending for at least a portion of its length and is cemented around the outside to hold the casing 12 in place and isolate the penetrated formation or intervals. When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow.); 
c. inserting said fluid that includes said first degradable component into said well formation to cause said first degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed; said first degradable component has a size and shape that inhibits or prevents said first degradable component from fully passing through said opening to be sealed;  { [0070); figure 1; When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow. The flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.); 
d. causing said first degradable component that is located at or at least partially in said opening to deform so as to at least partially form a seal in said opening so as to partially or fully block or divert a flow of said fluid from flowing into and/or through said opening; said first degradable component caused to be at least partially deformed by fluid pressure of said fluid;  { [0040],[0044-0045], [0062], [0070]; figure 1, 2; 
e. performing operations such as drilling, circulating, pumping, and/or hydraulic fracturing in said well formation and at least partially sealed said opening; and, ([0002]; abstract; [0036); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. Further, to provide a ball sealer which will dissolve in wellbore fluids after stimulation operations are complete. The stimulation type of treatment can be a hydraulic fracturing treatment or an acid treatment, isolation treatments, control of reservoir fluid treatments, or other remedial types of treatments performed to improve the overall well operation and productivity.); and, 
f. causing said first degradable component to fully degrade to cause said first degradable component to be fully removed from said opening to thereby allow 80-100% of fluid flow rates into said opening that existed prior to said first degradable component partially or fully sealing said opening ([0063], [0041]; The ball sealer compositions, as described herein, are degradable following completion of their use in sealing perforations inside cased wells. By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in wellbore fluids. Methods of degradation can include hydrolysis, solventolysis, or complete dissolution; thus, indicating that the seal can be fully degraded.).
Akbar does not explicitly teach 
 said degradable matrix material includes nitrile rubber or degradable magnesium alloy; 
 said microballoons have a crush strength of 500- 10,000 psi; said non-degradable material constitutes 20-60 vol.% of said first degradable component;
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed. 
However, it would have been obvious to one ordinary skilled in the art toe. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed; in order for the ball sealer to deform to conform to the shapes of casing perforations, and hence to temporarily block perforations ([0020], {00051); and then to dissolve the ball sealer after stimulation operations, such as hydraulic fracturing, are complete (abstract; [0036]). 
Further, because at various times during the life of the well, it may be desirable to increase the production rate of hydrocarbons using appropriate treating or stimulation fluids such as acids, water-treatment fluids, solvents or surfactants. If only a short, single pay zone in the well has been perforated, the treating fluid will flow into the pay zone where it is needed. As the length of the perforated pay zone or the number of perforated pay zones increases, the placement of the treating or stimulation fluid in the regions of the pay zones where it is needed becomes more difficult. For instance, the strata having the highest permeability will most likely consume the major portion of a given stimulation treatment, leaving the least permeable strata virtually untreated ([0003]). Hence, in order to redirect stimulation fluids toward lower permeability zones by using ball sealers to temporarily block perforations that exist across higher permeability zones ([00051). Furthermore, Akbar teaches that the first component is degradable ([0002]). 
Gozalo teaches “DEGRADABLE RUBBER COMPOSITIONS” ant notes the equivalence of numerous compositions including nitrile rubber and ethylene polymers.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Akbar to use a nitrile rubber for his matrix, since the Examiner notes the equivalence of  nitrile rubber and ethylene polymers. for their use in the degradable rubber components in the wellbore arts and the selection of any of these known equivalents to ethylene polymers would be within the level of ordinary skill in the art
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to made it such that said microballoons have a crush strength of 500- 10,000 psi and said non-degradable material constitutes 20-60 vol.% of said first degradable component, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, or alternatively It would have been an obvious matter of design choice to made it such that said microballoons have a crush strength of 500- 10,000 psi and said non-degradable material constitutes 20-60 vol.% of said first degradable component, , since applicant has not disclosed that these specific ranges of material properties solves any stated problem or is for any particular purpose and it appears that the invention would equally well with material properties with other crush strengths and volume percentages.
Regarding claim 43, Akbar discloses
 A method of forming a temporary seal in a well formation [0002] that includes: 
a  providing a variable stiffness or deformable first degradable component configured to form a fluid seal in the well formation [0021]; said first degradable component is  a degradable polymer and 10-80 vol.% of a stiffness component;  said degradable elastomer or polymer forming a continuous phase 42 in said first degradable component; said degradable elastomer or polymer having a 50-100 shore A hardness, and a strain to failure in tension or compression of at least 20%; said stiffness component 44 forming a discontinuous second phase in said first degradable component (Figure 4); said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable elastomer or polymer and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10- 75% of a strength of said first degradable component prior to being deformed; a stiffness or yield strength of said first degradable component changes when said first degradable component deforms, and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component;  said stiffness component includes one or more of microballoons and spheres [0058] said stiffness component is uniformly dispersed in said first degradable component;   { [0002), [0022); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. In another aspect of the present invention, an injection molded ball sealer comprised of a mixture of ethylene, one or more alpha-olefins, and finely graded filler material to form a solid, deformable, substantially spherical ball sealer. Hence, here, the ball sealers would be the degradable and deformable component. [0002]; claim 7; [0053]; The oil degradable ball sealers comprised of copolymers of ethylene and one or more alpha-olefins and optionally finely graded filler material. Further, the filler material comprises about 1O wt. % to about 40 wt. % of the ball sealer. Here, the filler can be thought as the stiffness component. Please also see instant claim 29: "...said stiffness component includes one or more fillers..."). Furthermore, Akbar discloses polymers [0051] and at least glass spheres, and microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art.); said degradable material  42 forming a continuous phase in said first degradable component; said stiffness component 44 forming a discontinuous second phase in said first degradable component (Figure 4); said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable material and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to being deformed; a stiffness or yield strength of said first degradable component changes when said first degradable component deforms;  { [0002), [0022); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. In another aspect of the present invention, an injection molded ball sealer comprised of a mixture of ethylene, one or more alpha-olefins, and finely graded filler material to form a solid, deformable, substantially spherical ball sealer. Hence, here, the ball sealers would be the degradable and deformable component. [0002]; claim 7; [0053]; The oil degradable ball sealers comprised of copolymers of ethylene and one or more alpha-olefins and optionally finely graded filler material. Further, the filler material comprises about 1O wt. % to about 40 wt. % of the ball sealer. Here, the filler can be thought as the stiffness component. Please also see instant claim 29: "...said stiffness component includes one or more fillers...").  
b. combining said first degradable component with a fluid to be inserted into said well formation {[0068], [0070); figure 1; Utilization of the present invention according to a preferred embodiment is generally depicted in figure 1. The well 10 of figure 1 has a casing 12 extending for at least a portion of its length and is cemented around the outside to hold the casing 12 in place and isolate the penetrated formation or intervals. When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow.); 
c. inserting said fluid that includes said first degradable component into said well formation to cause said first degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed; said first degradable component has a size and shape that inhibits or prevents said first degradable component from fully passing through said opening to be sealed;  { [0070); figure 1; When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow. The flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.); 
d. causing said first degradable component that is located at or at least partially in said opening to deform so as to at least partially form a seal in said opening so as to partially or fully block or divert a flow of said fluid from flowing into and/or through said opening; said first degradable component caused to be at least partially deformed by fluid pressure of said fluid;  { [0040],[0044-0045], [0062], [0070]; figure 1, 2; 
e. performing operations such as drilling, circulating, pumping, and/or hydraulic fracturing in said well formation and at least partially sealed said opening; and, ([0002]; abstract; [0036); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. Further, to provide a ball sealer which will dissolve in wellbore fluids after stimulation operations are complete. The stimulation type of treatment can be a hydraulic fracturing treatment or an acid treatment, isolation treatments, control of reservoir fluid treatments, or other remedial types of treatments performed to improve the overall well operation and productivity.); and, 
f. causing said first degradable component to fully degrade to cause said first degradable component to be fully removed from said opening to thereby allow 80-100% of fluid flow rates into said opening that existed prior to said first degradable component partially or fully sealing said opening ([0063], [0041]; The ball sealer compositions, as described herein, are degradable following completion of their use in sealing perforations inside cased wells. By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in wellbore fluids. Methods of degradation can include hydrolysis, solventolysis, or complete dissolution; thus, indicating that the seal can be fully degraded.).
Akbar does not explicitly teach 
said degradable elastomer or polymer includes nitrile rubber; said microballoons and spheres have a crush strength of 500-10,000 psi;
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed. 
However, it would have been obvious to one ordinary skilled in the art toe. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed; in order for the ball sealer to deform to conform to the shapes of casing perforations, and hence to temporarily block perforations ([0020], {00051); and then to dissolve the ball sealer after stimulation operations, such as hydraulic fracturing, are complete (abstract; [0036]). 
Further, because at various times during the life of the well, it may be desirable to increase the production rate of hydrocarbons using appropriate treating or stimulation fluids such as acids, water-treatment fluids, solvents or surfactants. If only a short, single pay zone in the well has been perforated, the treating fluid will flow into the pay zone where it is needed. As the length of the perforated pay zone or the number of perforated pay zones increases, the placement of the treating or stimulation fluid in the regions of the pay zones where it is needed becomes more difficult. For instance, the strata having the highest permeability will most likely consume the major portion of a given stimulation treatment, leaving the least permeable strata virtually untreated ([0003]). Hence, in order to redirect stimulation fluids toward lower permeability zones by using ball sealers to temporarily block perforations that exist across higher permeability zones ([00051). Furthermore, Akbar teaches that the first component is degradable ([0002]). 
Gozalo teaches “DEGRADABLE RUBBER COMPOSITIONS” ant notes the equivalence of numerous compositions including nitrile rubber and ethylene polymers.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Akbar to use a nitrile rubber for his matrix, since the Examiner notes the equivalence of  nitrile rubber and ethylene polymers. for their use in the degradable rubber components in the wellbore arts and the selection of any of these known equivalents to ethylene polymers would be within the level of ordinary skill in the art
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to made it such that said microballoons have a crush strength of 500- 10,000 psi , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, or alternatively It would have been an obvious matter of design choice to made it such that said microballoons have a crush strength of 500- 10,000 psi , since applicant has not disclosed that these specific ranges of material properties solves any stated problem or is for any particular purpose and it appears that the invention would equally well with material properties with other crush strengths and volume percentages.






Regarding claim 44, Akbar discloses a method of forming a temporary seal in a well formation {[0002]; The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments.) that includes: 
a. providing a variable stiffness or deformable first degradable component configured to form a fluid seal in the well formation (Figure 1 and 2); said first degradable component is a) a degradable metal and 10-80 vol.% of a stiffness component, or b) degradable elastomer or polymer and 10-80 vol.% of a stiffness component; said first degradable component is formed of said degradable elastomer or polymer 42 and said stiffness component 44; said degradable elastomer or polymer forming a continuous phase in said first degradable component (Figure 4); said degradable elastomer or polymer having a 50-100 shore A hardness, and a strain to failure in tension or compression of at least 20%; said stiffness component forming a discontinuous second phase in said first degradable component; said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable elastomer or polymer and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to being deformed; a stiffness or yield strength of said first degradable component changes when said first degradable component deforms, and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component; said stiffness component includes one or more of microballoons or spheres; said stiffness component is uniformly dispersed in said first degradable component; { [0002), [0022); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. In another aspect of the present invention, an injection molded ball sealer comprised of a mixture of ethylene, one or more alpha-olefins, and finely graded filler material to form a solid, deformable, substantially spherical ball sealer. Hence, here, the ball sealers would be the degradable and deformable component.  Furthermore, Akbar discloses polymers [0051] and at least glass spheres, and microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art.); 
b. combining said first degradable component with a fluid; said fluid formulated to be inserted into said well formation {[0068], [0070); figure 1; Utilization of the present invention according to a preferred embodiment is generally depicted in figure 1. The well 10 of figure 1 has a casing 12 extending for at least a portion of its length and is cemented around the outside to hold the casing 12 in place and isolate the penetrated formation or intervals. When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow.); 
c. inserting said fluid that includes said first degradable component into said well formation to cause said first degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed; said first degradable component has a size and shape that inhibits or prevents said first degradable component from fully passing through said: opening to be sealed{ [0070); figure 1,2; When the ball sealers 18 (degradable and deformable component) are introduced into the fluid upstream of the perforated parts of the casing 12, they are carried down the production tubing 16 or casing 12 by the treating fluid 19 flow. The flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.); 
d. causing said first degradable component that is located at or at least partially in said opening to deform so as to at least partially form a seal in said opening so as to partially or fully block or divert a flow of said fluid into and/or through said opening, said first component caused to be at least partially deformed by fluid pressure of said fluid.
 {[0040], [0044-0045], [0062], [0070]; figure 1, 2; In embodiments of the disclosed diverting agent, single and multiple intervals of a subterranean formation can be treated or stimulated in stages by successively introducing the ball sealer diverting agent of the present invention. The term diverting agent, as used herein, means and refers generally to an agent that functions to prevent, either temporarily or permanently, the flow of a liquid into a particular location, usually located in a subterranean formation, wherein the agent serves to seal the location and thereby cause the liquid to divert to a different location. Further, as seen in figure 1, the flow of the treating fluid 19 through the perforations 14 carries the ball sealers 18 toward the perforations 14 causing them to seat on the perforations 14. The seated ball sealers 18 serve to effectively close those perforations 14.);
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has at least partially sealed said opening ([0002]; abstract; [0036); The invention relates to degradable ball sealer compositions, methods for their manufacture and methods for use in temporarily sealing casing perforations in wellbore stimulation treatments. Further, to provide a ball sealer which will dissolve in wellbore fluids after stimulation operations are complete. The stimulation type of treatment can be a hydraulic fracturing treatment or an acid treatment, isolation treatments, control of reservoir fluid treatments, or other remedial types of treatments performed to improve the overall well operation and productivity.); and, 
 causing said first degradable component to fully degrade to cause said first degradable component to be fully removed from said opening to thereby allow 80-100% of fluid flow rates into said opening that existed prior to said first degradable component partially or fully sealing said opening ([0063], [0041]; The ball sealer compositions, as described herein, are degradable following completion of their use in sealing perforations inside cased wells. By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in wellbore fluids. Methods of degradation can include hydrolysis, solventolysis, or complete dissolution; thus, indicating that the seal can be fully degraded.). 
Akbar does not explicitly teach 
said degradable elastomer or polymer includes nitrile rubber; said microballoons and spheres have a crush strength of 500-10,000 psi;
e. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed. 
However, it would have been obvious to one ordinary skilled in the art toe. performing operations such as hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed; in order for the ball sealer to deform to conform to the shapes of casing perforations, and hence to temporarily block perforations ([0020], {00051); and then to dissolve the ball sealer after stimulation operations, such as hydraulic fracturing, are complete (abstract; [0036]). 
Further, because at various times during the life of the well, it may be desirable to increase the production rate of hydrocarbons using appropriate treating or stimulation fluids such as acids, water-treatment fluids, solvents or surfactants. If only a short, single pay zone in the well has been perforated, the treating fluid will flow into the pay zone where it is needed. As the length of the perforated pay zone or the number of perforated pay zones increases, the placement of the treating or stimulation fluid in the regions of the pay zones where it is needed becomes more difficult. For instance, the strata having the highest permeability will most likely consume the major portion of a given stimulation treatment, leaving the least permeable strata virtually untreated ([0003]). Hence, in order to redirect stimulation fluids toward lower permeability zones by using ball sealers to temporarily block perforations that exist across higher permeability zones ([00051). Furthermore, Akbar teaches that the first component is degradable ([0002]). 
Gozalo teaches “DEGRADABLE RUBBER COMPOSITIONS” ant notes the equivalence of numerous compositions including nitrile rubber and ethylene polymers.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Akbar to use a nitrile rubber for his matrix, since the Examiner notes the equivalence of  nitrile rubber and ethylene polymers. for their use in the degradable rubber components in the wellbore arts and the selection of any of these known equivalents to ethylene polymers would be within the level of ordinary skill in the art
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to made it such that said microballoons have a crush strength of 500- 10,000 psi , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, or alternatively It would have been an obvious matter of design choice to made it such that said microballoons have a crush strength of 500- 10,000 psi , since applicant has not disclosed that these specific ranges of material properties solves any stated problem or is for any particular purpose and it appears that the invention would equally well with material properties with other crush strengths and volume percentages.



Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar in further view of US 10738564 B2 to Watson
Regarding claim 4, Akbar discloses further including the steps of 
a) adding a second degradable component to said fluid, (Figure 1, there are more than one ball sealers)
b) inserting said fluid that includes said second degradable component into said well formation to cause said degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed, said second degradable component inserted into said well formation after said first degradable component has been deformed and at least partially sealed said opening (during deployment the ball sealers are pumped  [0033] , the limitation is naturally met as not all the ball sealers will be inserted into the perforations at the same time, i.e. one has to be second); and 
c) causing said second degradable component that is located at said opening to deform so cause further sealing of said opening, said second degradable component caused to be at least partially deformed by fluid pressure of said fluid; said second degradable component formed of a same or different material as said first degradable component, (Figure 1 and 2,).
However, Akbar does not disclose that an average size of said second degradable component is 10-90% smaller than an average size of said first degradable component.
Watson teaches plugging devices for a wellbore wherein the plugs have different sizes (Col 6, lines 47-55, Col 16, lines 30-35).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the size of the ball sealers of Akbar, such that there were a variety of sizes, in view of Watson, so as to correspond with a variety of dimensions of holes in the wellbore (Col 6, lines 47-55).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make some of the components 10-90% smaller than other components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar in further view of US 2017/0234103 A1 to Magnum Oil Tools International, Ltd. (hereinafter Magnum103).
Regarding claim 15, Akbar discloses the claimed invention except explicitly wherein said first degradable component includes degradable elastomer or polymer; first degradable component includes an elastomeric material which includes at least two phases, a first phase including one or more of natural rubber, vulcanized rubber, silicone, polyurethane, synthetic rubber, polybutadienes, nitrile rubber (NBR), polyisobutylene, acrylater-butadinene rubber and/or styrene butadine rubber, and a second phase including one or more of polyvinyl alcohol (PVA), poly vinyl chloride (PVC), polyethylene glycol, polylactic acid (PLA), polyvinylpyrrolidone or polymer derivatives of acrylic and/or methacrylic acid. 
Magnum103 teaches a method wherein said degradable elastomer or polymer includes an elastomeric material which includes at least two phases, a first phase including synthetic rubber, and a second phase including polylactic acid (PLA) (claim 26;  {0033)-(0034), [0037), [0029); A degradable settable downhole tool for engaging a casing at a rated setting strength in a well and temporarily isolating a first zone in the well from a second zone in the well, the downhole tool comprising: a mandrel, a top ring, a bottom subassembly, an upper and lower slip, a sealing element, and a first and second wedge. At least one or more of the following group is made from a polymer acid that will degrade in the aqueous downhole fluid: at least one of the slips, the mandrel, at least one of the wedges, the top ring, the bottom subassembly. In one embodiment, the sealing element may be KDR from Kureha or its equivalent, a degradable rubber that will degrade sufficiently in the condition set forth herein. This would provide the second phase here. In another embodiment, the dissolvable acid polymer is polylactic acid. This would provide the first phase here.). 
Therefore, it would have been obvious to one ordinary skilled in the art to utilize a degradable rubber such as KDR and polylactic acid in constructing the degradable settable downhole tool, as taught by Magnum103; with the method of forming a temporary seal in a well formation, as taught by Akbar; because one or more of the load ring, a slip and/or shear sub may be comprised of degradable metal with sufficient tensile strength, such as aluminum, magnesium, or any combination of one more of the foregoing in conjunction with downhole tool elements comprised of dissolvable polymer or other suitable composite in a preferred embodiment, PGA or PLA to provide a dissolvable composite tool (Magnum103;  [0042]). Further, because polylactic acid is an aliphatic polyester polymer that may degrade in aqueous solutions. While not be constrained by theory, polymer acids that are at least partially degradable in aqueous solution may release an acid or lower the pH of an aqueous solution which will synergistically speed the degradation of the metal components in close proximity to the polymer acid (Magnum103; (00091). Furthermore, because KDR is a degradable rubber that will degrade sufficiently in the condition set forth herein for dissolution of the metal and polymer acid components (Magnum103; [0058)).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar in further view of US 2017/0030161 A1 to Magnum Oil Tools International, Ltd. (hereinafter Magnum161).
Regarding claim 16, Akbar discloses the claimed invention except wherein said first degradable component includes degradable metal; said degradable metal includes degradable magnesium alloy. 
Magnum161 teaches a method wherein said degradable metal is a degradable magnesium alloy (abstract; (0103], [0062]; claim 1; A downhole plug for use in oil and gas well completions made of [aluminum) magnesium, dissolves in natural wellbore fluids, has a dissolvable seal made of (aluminum] magnesium split rings. A number of high strength magnesium alloys may be used in all of the applications set forth herein that call for aluminum or aluminum alloys, such as the magnesium alloy - SoluMag.). 
Therefore, it would have been obvious to one ordinary skilled in the art to utilize magnesium aluminum alloys such as SoluMag, as taught by Magnum161; with the method of forming a temporary seal in a well formation, as taught by Akbar, because the magnesium alloy (SoluMag) has a high strength, high corrosion rate magnesium alloy developed for the oil and gas industry. It has high compressive strength and tensile strengths (Magnum161; [00621).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar in further view of US 2011/0303411 A1 to Todd et al. (hereinafter Todd).
Regarding claim 19, Akbar discloses the claimed invention except wherein said first degradable component includes a swellable component that increases in volume upon exposure to said fluid. 
Todd teaches a method wherein said first degradable component includes a swellable component that increases in volume upon exposure to said fluid (abstract; (0001], [0007]; This invention relates to a swellable and degradable sand plug system and the use of the system in treating horizontal wellbores. The slurry composition comprises a carrier fluid and a granular borate source material. The aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fills at least a portion of the horizontal wellbore in a direction vertical to the horizontal wellbore, thereby plugging the substantially horizontal wellbore.). 
Therefore, it would have been obvious to one ordinary skilled in the art to utilize a swe11able component to increase in volume upon exposure to fluid, as taught by Todd; with the method of forming a temporary seal in a well formation, as taught by Akbar; because it will expand and substantially or completely bridge a portion of the wellbore. The method provides an easy and rapid way of setting sand plugs in a horizontal wellbore that can more reliably set the sand plug the first time (Todd; (0031]). Further, because the aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fill at least a portion of the one or more horizontal wellbores in a direction vertical to the horizontal wellbores, thereby plugging the one or more horizontal wellbores and treating the one or more subterranean zones intersected by the one or more substantially horizontal wellbores extending outwardly from the one or more parent wellbores (Todd; [0041]).
Regarding claim 20, Akbar discloses the claimed invention except further including the step of adding a swellable component to said fluid during or after said first degradable component is inserted into said well formation, said swellable component formulated to increase in volume upon exposure to said fluid. 
Todd, teaches a method further including the step of adding a swellable component to said fluid during said first degradable component is inserted into said well formation, said swellable component formulated to increase in volume upon exposure to said fluid (abstract; [0001), (0007), (0017], (0027]; This invention relates to a swellable and degradable sand plug system and the use of the system in treating horizontal wellbores. The slurry composition comprises a carrier fluid and a granular borate source material. The aqueous fluid expands the slurry composition. The aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fills at least a portion of the horizontal wellbore in a direction vertical to the horizontal wellbore, thereby plugging the substantially horizontal wellbore. Further, here, the borate source material is the swellable component. In some embodiments, the particulate materials to be blended with borate source materials are degradable materials including, but not limited to, degradable polymers, dehydrated compounds, and mixtures thereof. This thus indicates that the swellable and the degradable components are added simultaneously to the wellbore.). 
Therefore, it would have been obvious to one ordinary skilled in the art to utilize a swellable and degradable component to increase in volume upon exposure to fluid, as taught by Todd; with the method of forming a temporary seal in a well formation, as taught by Akbar; because it will expand and substantially or completely bridge a portion of the wellbore. The method provides an easy and rapid way of setting sand plugs in a horizontal wellbore that can more reliably set the sand plug the first time (Todd; (0031)). Further, because the aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fill at least a portion of the one or more horizontal wellbores in a direction vertical to the horizontal wellbores, thereby plugging the one or more horizontal wellbores and treating the one or more subterranean zones intersected by the one or more substantially horizontal wellbores extending outwardly from the one or more parent wellbores (Todd; [0041]). Further, in order for the slurry composition to be further exposed to a sufficient amount of aqueous liquid to at least partially dissolve the expanded slurry composition, thereby at least partially removing the plug (Todd; abstract).

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar in further view of US 2006/0283592 A1 to Sierra et al. (hereinafter Sierra).
Regarding claim 29, Akbar discloses that said first degradable component is used to temporarily seal fractures ((0002), (0045]). However, Akbar fails to disclose wherein the component is used in an open hole completion process to reduce fluid loss during a drilling operation. 
Sierra, teaches a method wherein the component is used in an open hole completion process to reduce fluid loss during a drilling operation ([0017] -(0018), (0021], (0040); More particularly, the present invention provides improved solutions and methods for fracture stimulation of open hole completion in a subterranean formation while using a relative permeability modifier to reduce fluid leak off along the open hole section therefrom. As used herein, a relative permeability modifier refers to a fluid loss control additive that comprises a water-soluble polymer having hydrophobic or hydrophilic modification. The presence of the water-soluble polymers therein should reduce the permeability of the treated portion of the subterranean formation to aqueous or non-aqueous fluids without substantially changing the permeability thereof to subsequently produced or injected hydrocarbon fluids. Furthermore, the compositions of the present invention may be used in subterranean formations where it is desirable to provide fluid loss control. Generally, the fluid loss control additives may be used at any stage of a subterranean treatment. In certain embodiments, the treatment fluid may be a drilling fluid.). 
Therefore, it would have been obvious to one ordinary skilled in the art to utilize a relative permeability modifier, as taught by Sierra; with the method of forming a temporary seal in a well formation, as taught by Akbar; because the fracturing process may terminate prematurely, for a variety of reasons. For example, the nonreactive portion of the stimulation fluid, which usually is intended to advance as the fracture progresses, may undesirably completely leak off into the formation and result in an inefficient fracture stimulation of the well. This undesired loss or leak off is commonly referred to as fluid loss. In fracturing treatments, fluid loss into the formation may result in a reduction in fluid efficiency, such that the fracturing fluid cannot propagate the fracture(s) as desired (Sierra; [0006]). Further, because well completions dictate the required treatment pressures and rates for the annular space. In most of the cases, to satisfy the completion limitations of the annular space, it is not possible to pump the fluids at high rates to minimize fluid leak off (Sierra; [0007]); and the compositions of the present invention retain their effectiveness while satisfying well completions limitations (Sierra; (0019]).


Response to Arguments
Applicant's amendments filed 11/29/2022 have been fully considered.
The amendments have overcome the prior rejections and a modified rejection in view of US 20180118925 A1 to Gozalo is made to address the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/            Primary Examiner, Art Unit 3674